747 N.W.2d 546 (2008)
Kenneth SCIOTTI, Plaintiff-Appellee,
v.
36TH DISTRICT COURT, Defendant-Appellant, and
City of Detroit, Defendant.
Docket No. 134328. COA No. 266160.
Supreme Court of Michigan.
April 30, 2008.
On order of the Court, the application for leave to appeal the May 22, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the plaintiff produced viable statistical evidence of racial discrimination in support of each of his claims; (2) whether the courts below erred in treating the plaintiff's distinct claims of discrimination in hiring/promotion as a single course of conduct; (3) whether and to what extent the plaintiff and each successful applicant was qualified or not qualified for each distinct position, and whether the evidence in each circumstance was sufficient to demonstrate that, more likely than not, the failure to promote the plaintiff included an element of purposeful racial discrimination; (4) whether the defendant provided a race-neutral reason for each decision; and (5) whether there is a sufficient evidentiary basis to conclude that, more likely than not, each decision was a pretext for racial discrimination.
The Michigan Association for Justice and Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.